DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 155-156 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Applicant argues that “in dozens of office actions…the same claim terms were not rejected under §112.”  However, the test for compliance with the written description requirement is “whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010) (en banc).  The test has no 
Regarding “coaxial cable”, Applicant argues that “Page 23 line 22 to page 24 line 12 explicitly disclose a cable modem that may be according to DOCSIS standard.”  Page 23 of the specification describes “[m]ost available systems are based on Cable Labs DOCSIS standards.”  Therefore, the use of DOCSIS standards is described as prior art, not an explicit part of the applicant’s invention.  Morever, this argument does not address the lack of written description of a coaxial cable as being part of a LAN, as recited in claims 130, 178, 216, 219, 244, 247, 274 and 277.  
Regarding “connected unit”, Applicant argues that “the specification clearly supports using multiple attachable devices to the information device.”  However, Applicant has not identified where the specification describes the device “operative to receive and display information from a connected unit” as recited in claims 188-196.  This matter was previously addressed in Related Appeals 2019-002199 (pp. 15-16), 2019-003193 (pp. 19-23) and 2019-003425 (pp. 11-12).
Regarding the 103 rejections, Applicant argues that the references are non-analogous and thus cannot be combined.  However, Applicant does not point out specifically how the references are non-analogous. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 128, 130, 178-179, 187-189, 191-196, 215-217, 219-220, 231, 243-244, 247-248, 259, 273-275, 277-278, 287 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 128, 215, 243, 273 recite “wherein the communication over said coaxial cable and said cable modem substantially conform to CableLabs Data-Over-Cable-Service Interface Specification (DOCSIS) standard.”  Page 23 of the specification describes “[m]ost available systems are based on Cable Labs DOCSIS standards.”  Therefore, the use of DOCSIS standards is described as prior art, not an explicit part of the applicant’s invention.
Claims 130, 178, 216, 219, 244, 247, 274, 277 recite wherein the coaxial cable is part of a Local Area Network (LAN) in the building.  The disclosure (Figure 17 and page 23, line 30 – page 24, line 2) describes the information device 170 having a cable modem 171 connected to a CATV outlet, which is connected to in-building wiring, which is connected in turn to external CATV signal source 172.  There is no description of the coaxial cable as being part of a LAN.
Claims 187, 231, 259, 287 recite "said device is further operative to store and play digital data."  However, there is no description of such storing and “playing” of digital data being performed by the information device.  
Claims 188-189, 191-196 recite “said device is further operative to receive and display information from a connected unit; said device further comprises a second connector coupled to said first memory for connecting to the unit; and said device is operative to receive digital data 
 The disclosure describes coupling with a handheld unit in order to use its built-in cellular communication means (page 21, lines 10-15; page 22, lines 16-22).  However, information is received from the remote information server 32 (page 2, lines 4-12), not from a locally connected handheld unit.  Therefore, the specification does not describe the information device receiving information from a connected unit.  Similarly, with regard to claim 189, there is no description of the device transmitting information to the unit.
Additionally, a connected handheld unit provides the sole communication mean (page 21, lines 10-15; page 22, lines 16-22), which conflicts with the cable modem in parent claim 123.
Claim 190 recites “wherein communication with the unit via said connector is based on a standard digital data bus.”  The specification describes the use of “a serial bus” for coupling between components within the information device (page 7, lines 8-12), not between the information device and a data unit.  According to a Decision by the Patent Trial and Appeal Board mailed February 2, 2017 in related application 12/358,551, “We agree with the Examiner that the serial bus described in the Specification lacks any description that it may be used to communicate with the data unit” (Decision, page 13).
Claim 235 recites a “television set being further operative for obtaining and displaying digital content from an Internet-connected server,”  and claim 264 recites a “television set including the device according to claim 263.”  However, the specification describe the television as an externally connected display for the information device, which obtains and stores the information.  In this embodiment (see Figs. 11, 17), the information devices does not comprise 
Claim 266 recites a “digital to analog converter coupled between said cable modem and said connector for converting the received digital content to an analog signal.”  However, the specification describes only an analog to digital converter for converting an analog signal from an analog video display to a digital data device (page 6, lines 16-21).  Therefore, the specification provides a description of an analog to digital converter, not a digital to analog converter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 123-124, 130-131, 136-137, 142-154, 157-168, 172, 174, 176-190, 205-209, 213, 216-222, 225-229, 231-234, 263-264, 271, 274-285, 287-290 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US 2004/0044785 A1, “Bell ‘785”) in view of Lu (US 7506035 B1).
As to independent claim 123, Bell '783 discloses a device (processor-based device 20/40, 66, 67 or 68 can be a television and set-top box; para. 0030, 0057; Fig. 3) for obtaining, storing and displaying personalized information from a remote information server via a cable (HTML object is obtained, stored and displayed from a remote server coupled to the Internet; Fig. 9; para. 0026, 0031, 0048, 0072, 0093-0098, 0107), the cable being at least in part in a building (wired connection to the Internet; para. 0056), the device comprising: 

a modem coupled to said coaxial connector for transmitting digital data to, and receiving digital data from, the coaxial cable (modem 52, para. 0052; set-top box, para. 0057); 
a first memory coupled to said modem for storing digital data received from the cable (the content is stored on the computing device, which comprises memory 34/50; para. 0048, 0052, 0107); 
a display coupled to said first memory for visually presenting information stored in the first memory (display 22/46 displays content stored in memory 34/50, including video content; para. 0048, 0107-0108); and 
a single enclosure housing said connector, said modem, said first memory and said display (para. 0030, 0114), 
wherein said device is addressable in a digital data network (device 40 receives data over a local network 64 and/or WAN 65 shared by other local devices, which implies addressability; Fig. 3; para. 0050, 0056-0057, 0088) and is operative for communicating with a first remote information server via the Internet through said cable for receiving information - 2 -Appln. No. 12/358,638Reply to Office Action of January 24, 2017therefrom (Fig. 9, para. 0093-0098), and for storing and displaying the received information (para. 0048, 0107-0108).
As to independent claims 207, 263, Bell ‘785 discloses a device (processor-based device 20/40, 66, 67 or 68 can be a television and set-top box; para. 0030, 0057; Fig. 3) for obtaining and displaying digital video content (para. 0026) from an Internet-connected video server (remote resource may be a server on the Internet; para. 0031), said device comprising: 
a connector for connecting to the cable (via set-top box, para. 0057); 
a modem coupled to said coaxial connector for transmitting digital data to, and receiving digital data from, the cable, for receiving digital video content from said video server (modem 52, para. 0052; set-top box, para. 0057); 

software and a processor for executing said software, said processor being coupled to control at least said modem (processor executing software 60; para. 0053-0054); and 
a single enclosure housing said connector, said modem, said video connector and said processor (para. 0057); 
wherein: said device is addressable in a digital data network (device 40 receives data over a local network 64 and/or WAN 65 shared by other local devices, which implies addressability; Fig. 3; para. 0050, 0056-0057, 0088); and 
wherein said device is operative for communicating with the video server via the Internet through the cable for receiving the digital video content from the video server (Fig. 9, para. 0093-0098), and for transmitting the received digital video content to the video display connectable to said video connector (para. 0048, 0107-0108).
Bell ‘785 differs from claims 123, 207, 263 in that although it teaches the processor-based device as being a set-top box or digital television (para. 0057), it does not explicitly disclose the wired connection as being a coaxial cable being connected for carrying a digital data signal in a digital data frequency band and a cable modem.  Lu teaches the use of coaxial cable in a communication network for carrying data to an Internet appliance using a cable modem (cable modem, col. 5, lines 5-10; cable delivery network, col. 5, line 59 – col. 6, line 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bell ‘785 by using any of the well-known communication networks taught by Lu as the wired connection in Bell ‘785, including the coaxial cable network already installed in many homes for accessing the Internet and for viewing television broadcasts.

As to claims 130, 213, 216-217, 271, 274-275, Lu discloses: wherein the coaxial cable is part of a Local Area Network (LAN) in the building or a WAN (delivery network includes the Internet, WANs LANs, cable, etc. col. 5, line 53 - col. 6, line 2).
As to claims 131, 176, Lu teaches wherein said display comprises a flat screen that is based on Liquid Crystal Display (LCD) technology (display module 220 may include an LCD; col. 8, lines 58-63).
As to claims 136, 188-190, Bell ‘785 discloses: wherein said first memory is non-volatile (memory 50 includes removable media drive for handling compact disks, digital video disks, memory sticks, memory cards, etc.; para. 0052) and a system bus to couple the various components (para. 0051-0052).
As to claim 137, Bell ‘785 discloses: wherein said first memory is based on one of a Flash memory, a DRAM memory and a RAM memory (memory 50 includes RAM, Flash memory; para. 0052, 0059).
As to claims 142, Bell ‘785 discloses: further comprising software and a processor for executing said software, said processor being coupled to control at least said antenna and said display (processor executing software 60; para. 0053-0054).
As to claim 143, Bell ‘785 discloses: wherein said processor is one of: a microprocessor; and a microcomputer (para. 0053), and said device further comprises at least one user operated button or switch coupled to said processor, for user control of operation of said device (processor-based device 40 includes keyboard, mouse, trackball, joystick, touch-sensitive screen or the like; para. 0052).
As to claim 144, Bell ‘785 discloses: wherein the user control of operation of said device comprises at least one out of:

changing the zoom of images presented on said digital video display (displayed objects may be displayed in a larger size; para. 0105); and
selecting the information to be presented on said digital video display (use selects an object for retrieval; para. 0074-0075).
As to claims 145, 225, 281, Bell ‘785 discloses: wherein said software includes at least part of a web client for communication with, and accessing information stored in, the data unit (web browser or display application; para. 0106).
As to claims 146-147, 226-227, 282-283, Bell ‘785 discloses: wherein said graphical web browser is based on Windows Internet Explorer (para. 0061).
As to claims 148, 228, 284, Bell '785 discloses: wherein the first remote information server is organized as a web site including web pages as part of the World Wide Web (WWW), and is further identified by said device using a pre-stored web site Uniform Resource Locator (URL) (para. 0093-0096).
As to claims 149-151, 229, 285, Bell ‘785 discloses: wherein said device is operative for communicating with the first and a second remote information server via the Internet for obtaining selected and distinct information from each remote information server, and for storing and displaying the received information from the second remote information server (multiple HTML page objects may be selected for automated retrieval and storage, each being located at a different location source (URI/URL) and having different retrieval schedules; para. 0083-0092).
As to claims 152, Bell ‘785 discloses: wherein said device is operative for communicating with only a single remote information server external to the building (user may select just one object for retrieval; para. 0092).

As to claims 157-158, Bell ‘785 discloses: wherein said device is operative to initiate a communication with the first remote information server on a daily basis at a pre-set time of day (TOD), wherein the pre-set time of day is set by the user (retrieval time can be daily and at a specific time set by the user; para. 0076, 0088, 0093-0094).
As to claim 159, Bell ‘785 discloses: wherein the first remote information server is a dedicated remote information server, and said device is further operative to initiate a communication with the dedicated remote information server based on a user request (the remote resource may be any type of server on the Internet identified by a user-defined URL address; para. 0031, 0043).
As to claim 160, Bell ‘785 discloses: wherein the information received from the first remote information server is publicly available for free (the user may retrieve publicly available Internet web page content rather than be restricted to web sites of a subscription service; para. 0007-0012, 0026).
As to claims 161, 187, 231, 287, Bell ‘785 discloses: wherein the information received from the first remote information server is also available in other mediums (web page content comprises many types of objects, including text, graphics, still images, moving images, audio, frames, sub-frames, series of images, video, etc.; para. 0007, 0026, 0045).
As to claims 162, 167, 168, Bell ‘785 discloses: wherein the first remote information server is also associated with one of: a newspaper; a radio station; and a television station (media content includes a breaking news story, a radio program or a television show; para. 0007, 0070).

As to claims 165, Bell ‘785 discloses: wherein the information received from the first remote information server and displayed on said digital video display relates to a past event, a past activity, or a former situation (media content includes a previously broadcast television show; para. 0070).
As to claim 166, Bell ‘785 discloses: wherein the information from the first remote information server includes at least one of: sports event results; a stock quote; lottery results; and a currency exchange rate (information includes a stock report; para. 0007, 0088).
As to claim 167, Bell ‘785 discloses: wherein the information received from the first remote information server and displayed on said digital video display relates to an ongoing or recent event, a current or recent activity, or an existing situation (media content includes a live television show, para. 0070, or a live Webcam feed, para. 0098).
As to claims 172, 219, 220, Bell '785 discloses wherein the digital data network is in a Local Area Network (LAN) using a digital address (local network 64; para. 0056-0057), and said device is operative to send the digital address and a request for information to the first remote information server, and to obtain and display the received information from the first remote information server, in response to the sent request for information (an HTTP request message inherently includes a source IP address; para. 0040).
As to claims 174, 208, Bell ‘785 discloses wherein said single enclosure has dimensions and an appearance of a conventional flat, wall-mountable framed picture (processor-based device may take the form of a digital picture frame; para. 0030).
As to claim 177, Bell ‘785 discloses wherein said device is dedicated only for obtaining, storing and displaying information from the first remote information server (user may choose to use the processor-based device only for accessing a remote server; para. 0031).

As to claims 180-181,Lu teaches a second memory (col. 10, lines 26-39) storing a digital address uniquely identifying said device in a Wide Area Network (WAN) (device identifier; col. 7, lines 23-25), and wherein said second memory is operative for storing personalized information (user name and/or password associated with a user profile; col. 7, lines 16-23).  
As to claims 182-183, 186, the examiner takes Official Notice that it was well known at the time of the invention for a username or password to be set by the user or by the remote server when setting up a user profile.
As to claim 184, Lu teaches wherein the personalized information is associated with the physical geographical location of said device (user profile includes demographic information such as an address; col. 7, lines 55-63).
As to claim 185, Lu teaches wherein the personalized information comprises a code identifying specific information requested by the user, and wherein said device is operative to send the code to the first remote information server for obtaining and displaying specific information received from first remote information server in response to the request sent (device identifier includes an alphanumeric string which is sent to the data source 30 and is used to access the associated user profile; col. 7, lines 23-35).
As to claim 205, Bell ‘785 discloses: wherein said device is further operative to periodically retrieve and display information from said first memory (content is stored and displayed at a given time interval; para. 0088, 0107-0108).

As to claims 209, 264, Bell ‘785 discloses said television set being operative for receiving television signals and for displaying images provided by the received television signals (processor-based device is a digital television; para. 0057).
As to claim 232-234, 288-290, Bell ‘785 discloses a digital memory for storing digital video content received from the video server via the coaxial cable (one or more objects is stored in any suitable type of memory 34 such as RAM, para. 0048, or non-volatile, flash memory, etc. para. 0059).
Claims 125-129, 214-215, 272-273 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, as applied to claim 123 above, and further in view of Sorenson et al. (US 2003/0053484 A1).
As to claims 125-128, 214-215, 272-273, Lu teaches using a cable network for carrying data (col. 5, line 59 - col. 6, line 2) but differs from claims in that it does not specifically teach the cable being connected to a CATV provider, carrying other signals using FDM, and conforming to DOCSIS standard.  Sorenson et al. teach the well known use of a CATV network based on DOCSIS to carry CATV video signals and Internet data using FDM (para. 0001-0003, 0075).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above teaching of Sorenson et al. within the disclosure of Bell '785 in view of Lu in order to provide broadband Internet access as well as delivery of cable television signals, as taught by Sorenson et al. (para. 0003).
As to claim 129, Sorenson et al. teach the basic elements of a cable network as including a splitter/combiner (para. 0074).
Claims 132-135, 201-203, 210-212, 223-224, 235-236, 238-241, 244-257, 259-262, 265-270 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell '785 in view of , as applied to claim 123 above, and further in view of Bell et al. (US 2004/0044723 A1, “Bell ‘723”). 
Bell ‘785 in view of Lu differs from claims 132-135, 201-203, 210-212, 223-224, 265-270 in that it does not specifically disclose: wherein said display is an analog video display, or is coupled to said first memory via a composite video interface, and the composite video interface is one of a PAL and an NTSC interface, or wherein said display is a digital display, or wherein said display is an HDTV display.
Bell ‘723 teaches connecting the device to an auxiliary display which can be a television set (which is well known to comprise an analog display and would inherently provide for a PAL or NTSC interface) or an HDTV (para. 0038).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Bell '723 within the disclosure of Bell '785 in view of Lu in order to use an existing television as the display, either analog or digital, providing greater convenience and lower cost.
As to claim 235, Bell ‘785 discloses a television set (processor-based 20/40, 66, 67 or 68 can be a television and set-top box; para. 0030, 0057; Fig. 3) operative for receiving television signals and for displaying images provided by the received television signals, the television set being further operative for obtaining and displaying digital video content from an Internet-connected video server (HTML object is obtained, stored and displayed from a remote server coupled to the Internet; Fig. 9; para. 0026, 0031, 0048, 0072, 0093-0098, 0107), said television set comprising: 
a connector for connecting to the coaxial cable (network interface unit 54 would include a wired connection to the remote resource on the Internet; para. 0052, 0056); 
a modem (modem 52; para. 0052) coupled to said connector for transmitting digital data to, and receiving digital data from, the cable, for receiving digital video content from the video server; 

software and a processor for executing said software, said processor being coupled to control at least said modem (processor executing software 60; para. 0053-0054); and 
a single enclosure housing said connector, said modem, said video connector and said processor (para. 0057); 
wherein: said television set is addressable in a digital data network (device 40 is addressable in a local network 64 and/or WAN 65; Fig. 3; para. 0050, 0056-0057, 0088); and 
wherein said television set is operative for communicating with the video server via the Internet through the cable for receiving the digital video content from the video server (Fig. 9, para. 0093-0098), and for transmitting the received digital video content to the video display connectable to said video connector (para. 0048, 0107-0108).
Bell ‘785 differs from claims 235 in that although it teaches the processor-based device as being a set-top box or digital television (para. 0057), it does not specifically teach the wired connection as being a coaxial cable being connected for carrying a digital data signal in a digital data frequency band and a cable modem.  Lu teaches the use of coaxial cable in a communication network for carrying data to an Internet appliance and a cable modem (cable modem, col. 5, lines 5-10; cable delivery network, col. 5, line 59 – col. 6, line 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bell ‘785 by using any of the well-known communication networks taught by Lu as the wired connection in Bell ‘785, including the coaxial cable network already installed in many homes for accessing the Internet and for viewing television broadcasts.
Bell ‘785 in view of Lu further differs from claim 235 in that it does not specifically disclose: a video connector coupled to said cable modem for passing a video signal representing video content received from the video server to a video display external to said television set.  Bell ‘723 teaches connecting the device to an auxiliary display (para. 0038).  It 
As to claim 236, Bell ‘785 discloses wherein said single enclosure has dimensions and an appearance of a conventional flat, wall-mountable framed picture (processor-based device can be in the form of a digital picture frame; para. 0030).
As to claims 238-240, Bell ‘723 teaches wherein said video connector is an analog video connector, said video signal in an analog video signal, and said television set further comprises a digital to analog converter coupled between said cable modem and said video connector for converting the received digital video data content to the analog video signal (auxiliary television set is well known to comprise an analog display and would inherently provide for a PAL or NTSC interface; para. 0038).
As to claims 241-245, Lu discloses: wherein the coaxial cable is part of a Local Area Network (LAN) in the building or a WAN (delivery network includes the Internet, WANs LANs, cable, etc. col. 5, line 53 - col. 6, line 2).
As to claim 246, Bell ‘785 discloses: wherein said device is operative for automatically and periodically communicating with the said first remote information server at all times when said device is in operation (para. 0076, 0093).
As to claims 247-248, Bell ‘785 discloses a second memory storing a digital address uniquely identifying said device in a Wide Area Network (WAN), and wherein said second memory is operative for storing a digital address for uniquely identifying said device in the Local Area Network (LAN) or on the Internet, wherein the digital address is either a MAC address or an IP address (processor-based device is coupled to a local network 64 and/or Internet 65, para. 0050, 0058, via a network interface unit 54, para. 0052, which inherently stores a unique MAC address).

As to claims 251-252, Bell ‘723 teaches wherein said video display is a digital or HDTV display, said video connector is a digital video connector, and the video signal is a digital video or HDTV signal (auxiliary display 5 may be a high-definition TV; para. 0038).
As to claim 253, Bell ‘785 discloses: wherein said software includes at least part of a web client for communication with, and accessing information stored in, the data unit (web browser or display application; para. 0106).
As to claims 254-255, Bell ‘785 discloses: wherein said graphical web browser is based on Windows Internet Explorer (para. 0061).
As to claims 256, Bell '785 discloses: wherein the first remote information server is organized as a web site including web pages as part of the World Wide Web (WWW), and is further identified by said device using a pre-stored web site Uniform Resource Locator (URL) (para. 0093-0096).
As to claim 257, Bell ‘785 discloses: wherein said television set is operative for communicating with a second video server via the Internet for receiving information from the second video server, and for displaying the video content received from the video server (multiple HTML page objects may be selected for automated retrieval and storage, each can be located at a different location source (URI/URL) and have different retrieval schedules, para. 0083-0092; the HTML objects can include video, para. 0026).
As to claim 259, Bell ‘785 discloses: wherein said television set is further operative to store and play digital audio data (web page content comprises many types of objects, including text, graphics, still images, moving images, audio, frames, sub-frames, series of images, video, etc.; para. 0007, 0026, 0045).
As to claim 260-262, Bell ‘785 discloses a digital memory for storing digital video content received from the video server via the coaxial cable (one or more objects are stored in any .
Claim 138 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, as applied to claim 123 above, and further in view of Lavaud et al. (US 2004/0057576 A1).
Bell ‘785 in view of Lu differs from claim 138 in that it does not disclose an AC power plug for connecting to an AC power outlet; and a power supply connected to said AC power plug to be powered by power supplied from the AC power outlet, said power supply comprising an AC to DC converter for DC powering at least part of said device.
Lavaud et al. teach the claimed power supply for powering a cable modem device (para. 0017).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the above feature of Lavaud within the disclosure of Bell ‘785 in view of Lu in order power the device while charging a backup battery, thus providing power in the event of a power outage, as taught by Lavaud (para. 0006-0008).
Claims 169-170 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, as applied to claim 123 above, and further in view of Williams et al. (US 7441041 B2, “Williams”).
Bell ‘785 in view of Lu differs from claims 169-170 in that it does not disclose: wherein said device is operative to delay a communication with the first remote information server for a set period, in the case that such communication cannot be properly executed at a given time.
Williams teaches a client system waiting for a pre-determined time before trying to reconnect with a server with communication cannot be properly executed (col. 12, line 65 - col. 13, line 5).  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of Williams within the disclosure of Bell ‘785 in view of Lu in order to respond to errors resulting from network congestion or heavy server load.
Claim 171 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, as applied to claim 123 above, and further in view of Christodoulou et al. (US 2004/0225708 A1, “Christodoulou”).
Bell ‘785 in view of Lu differs from claim 171 in that it does not disclose: wherein said device is operative to communicate with an alternative second distinct remote information server via the Internet, in the case the communication with the first remote information server cannot be properly executed at a given time or after a set delay. 
Christodoulou teaches this feature (see para. 0041).  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teaching of Christodoulou within the disclosure of Bell ‘785 in view of Lu in order to retrieve the desired content in the event of server failure.
Claims 173, 175, 200, 230, 286 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Fong (US 2003/0095152 A1).
Bell ‘785 in view of Lu differs from claims 173, 200, 230, 286 in that it does not specifically disclose that the digital picture frame is configured for wall mounting.  Fong teaches a digital picture device having a frame component that is configured for mounting to a wall within a building structure (claim 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Fong within the disclosure of Bell ‘785 in view of Lu in order to simulate a conventional picture frame which is mounted on a wall (Fong: para. 0002-0004).
Bell ‘785 in view of Lu differs from claim 175 in that it is silent as to a specific display type and does not specifically disclose: wherein said display is based on Field Emission Display (FED) technology or Cathode Ray Tube (CRT) technology.  Fong teaches a digital picture frame device having any of a variety of display types including LCD, CRT, plasma, etc. (para. 0035).  It would have been obvious to one of ordinary skill in the art at the time of the invention to .
Claims 191-196 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, as applied to claim 123 above, and further in view of Chandley (US 2005/0013103 A1).
Bell ‘785 in view of Lu differs from claims 191-196 in that although it discloses connecting to a server using a wireless connection (Bell ‘785: para. 0056), it does not teach connecting to and powering a handheld unit such as a PDA or cellular telephone.  
Chandley teaches this power supply feature (para. 0032) and a dock 212 for insertion and charging of a handheld or other mobile computer device 220 (para. 0030-0032, 0035).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the AC to DC power converter, rechargeable battery and dock of Chandley within Bell ‘785 in view of Lu in order to provide mobility and convenience, as taught by Chandley (para. 0004-0005).
Claims 197-199 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Yamada et al. (US 2004/0100460 A1, “Yamada”).
Bell ‘785 differs from claims 197-199 in that it does not disclose: wherein said device is further operative to display the current hour, minute and second; the current year, the current month and the current day of the month; or the time of a last information update or a last communication session.
Yamada teaches this feature (see Fig. 8; present date and time 71, last update date and time 72).  Examiner takes Office Notice that it was well known at the time of the invention to display time up to the second.  It would have been obvious to one of ordinary skill at the time of the invention to incorporate the feature of Yamada within the disclosure of Bell ‘785 in view of Lu in order to inform the user of the displayed information state relative to current date and time.
Claim 204 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Lu, and further in view of Langseth et al. (US 6,694,316 B1, hereinafter “Langseth”).
Bell ‘785 in view of Lu differs from claim 204 in that it does not disclose the remote server initiating a communication session.  However, Langseth teaches a server initiating delivery of personalized information to a user device based on an exception event (col. 3, line 59 - col. 4, line 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Langseth within Bell ‘785 in view of Lu in order to provide the user with any urgent notifications.
Claims 242-243 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785, Lu, and Bell '723, as applied to claim 235 above, and further in view of Sorenson for the same reasons applied to claims 125-129, 214-215 above.
Claim 258 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785, Lu, and Bell '723, as applied to claim 235 above, and further in view of Fong for the same reasons applied to claims 173, 200, 230 above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stella L. Woo/Primary Examiner, Art Unit 2652